Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/557607, Modular Panel Mount Strip, filed 8/30/19.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement filed 10/29/19 was considered except for one foreign document which fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Therefore, the striked-out document has not been considered.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202, 204.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claims 7 and 17:
	-It is claimed that the magnet is “annular in shape”. However, from viewing the drawings, the magnet is not annular, since the term “annular” is typically defined as the form of a ring, and the magnet is not a ring.	

Regarding Claims 8 and 9:
	-Claims 1-13 are drawn to the structure of a modular panel mount strip as claimed in the preamble of the claims, and not the combination of two modular panel mount strips. Only functional language is used in claim 1 with respect to attachment to a second modular panel mount strip. Therefore, the “second interlocking feature” comprising a locking portion located on the end of the second modular panel mount strip in Claim 8, and further defining the locking portion in Claim 9 is indefinite since the second modular panel mount strip is not positively claimed. The Examiner suggests 

	Regarding Claims 8, 9, 11, 12:
	-The phrases/terms “hinged portion” and “hinged” is unclear since a hinge as known in the art typically allows pivoting between two members during use. The structure 122 in itself is not a “hinge” as defined and is not “hinged”. This structure interlocks with the structure on the opposite end of the mount strip to lock the two mount strips together in a static orientation, not in a hinged manner.

Regarding Claims 11 and 12:
	-Claims 1-13 are drawn to the structure of a modular panel mount strip as claimed in the preamble of the claims, and not the combination of two modular panel mount strips. Only functional language is used in claim 1 with respect to attachment to a second modular panel mount strip. Therefore, the “second interlocking feature” comprising a hinged portion located on the end of the second modular panel mount strip in Claim 11, and further defining the hinged portion in Claim 12 is indefinite since the second modular panel mount strip is not positively claimed. The Examiner suggests claiming all of the elements of the modular panel mount strip, including the first and second interlocking features located on opposed ends of the modular panel mount strip, 

Regarding Claim 14:
-The phrase “at least one magnet” makes it unclear if more than one magnet can be retained within one magnet housing.

Regarding Claim 17:
-There is insufficient antecedent basis for “the magnet” since in claim 14, “At least one magnet” was claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/068582 (Yates) in view of US 1,908,200 (Webster).


Regarding Claim 1, Yates teaches a modular panel mount strip comprising:  
5an elongate body (140; Figures 10d,10e) having a front face (front face of vertical wall in Figure 10d), a back face (back face of vertical wall in Figure 10d), a top edge (either longitudinal edge of upper horizontal wall), a bottom edge (either longitudinal edge of lower horizontal wall), and a magnet housing (channel formed by U-shape of 140); 
a magnet (142) retained within the magnet housing (Figure 10d); 
and 
10an interlocking feature (146; Figure 10e) on an end of the modular panel mount strip that is structured and configured to interlock with a second interlocking feature on an end of a second modular panel mount strip (as depicted in Figure 10e; page 26, ln 24-29).  

Yates does not specifically teach a segmentation groove between the top edge and the bottom edge of the elongate body. However, Webster, which is also drawn to a panel mount strip with an elongate body (Figure 1), further teaches a segmentation groove (7) between the top edge and the bottom edge of the elongate body (see Figures 1 and 2 depicting each groove extending through the entire structure; page 1, col 1, ln 16-18; page 2, col 1, ln 24-31). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use segmentation grooves as taught by Webster on the elongate body of Yates, so that the length can not only be increased as taught by Yates, but can also be shortened as 
	
Regarding Claim 2, Yates and Webster combined teach the modular panel mount strip of claim 1, and Webster further teaches comprising a second segmentation groove (7; a plurality are taught) between the top edge and the bottom edge of the elongate body.  

15 Regarding Claim 3, Yates and Webster combined teach the modular panel mount strip of claim 2, and Webster further teaches wherein the segmentation groove (one of 7) and the second segmentation groove (another of 7) are located on either side of the magnet housing (such as the grooves 7 at either end of the strip in Figure 1) and are elongate channels on the back face of the elongate body (as depicted in Figure 2).  Therefore, if the grooves of Webster were located on the strip of Yates as depicted, then at least one groove would be located at one end of the magnet housing (U-shaped channel) and another groove would be located on the opposite end of the magnet housing.

Regarding Claim 4, Yates and Webster combined teach the modular panel mount strip of claim 1. While the embodiment depicted in Figure 10d of Yates does not teach further comprising a second magnet housing, Yates teaches that while the embodiment of Figure 10d teaches movable magnets, that alternatively the magnets may be fixed in position (page 26, ln 19-22). Yates additionally teaches an embodiment 
	
Regarding Claim 5, Yates and Webster combined teach the modular panel mount strip of claim 4, further comprising a second magnet retained 20within the second magnet housing (as depicted in Figure 1b of Yates).  

Regarding Claim 8, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 1, wherein:  
30the interlocking feature (146; Figure 10e) is comprised of a hinged portion (146c; pivots where connected to 140 in order to bend inwardly to enter into the channel of the other strip) located on the end of the modular panel mount strip; and  12U.S. Nonprovisional Patent ApplicationAttorney Ref. NSSOOO1USU1 
the second interlocking feature is comprised of a locking portion (146a) located on the end of the second modular panel mount strip (page 26, ln 24-page 27, ln 7). 
 
Regarding Claim 11, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 1, wherein: 
the interlocking feature (146; Figure 10e) is comprised of a locking portion (146a)  located on the end of the modular panel mount strip; and 


Regarding Claim 14, as best understood, Yates teaches a modular panel mount strip comprising: 
an elongate body (140; Figures 10d,10e)  having a front face (front face of vertical wall in Figure 10d), a back face (back face of vertical wall in Figure 10d), a top edge (either longitudinal edge of upper horizontal wall), a bottom edge (either longitudinal edge of lower horizontal wall), and a 5magnet housing (channel formed by U-shape of 140); 
at least one magnet (142) retained within the magnet housing; 
and 
an interlocking mechanism (146; Figure 10e) comprising:  
10a hinged portion (146c; pivots where connected to 140 in order to bend inwardly to enter into the channel of the other strip) on a first end of the elongate body, and 
a locking portion (146a) on a second, opposite end of the elongate body (page 26, ln 24-page 27, ln 7).
While the embodiment depicted in Figure 10d of Yates does not teach further comprising a second magnet housing, Yates teaches that while the embodiment of Figure 10d teaches movable magnets, that alternatively the magnets may be fixed in 
 Yates does not specifically teach a segmentation groove between the top edge and the bottom edge of the elongate body, wherein the segmentation groove is located between one of the first or the second ends of the elongate body and the two magnet housings.  
 However, Webster, which is also drawn to a panel mount strip with an elongate body (Figure 1), further teaches a plurality of segmentation grooves (7) all along the length of the elongate body between the top edge and the bottom edge (see Figures 1 and 2 depicting each groove extending through the entire structure; page 1, col 1, ln 16-18; page 2, col 1, ln 24-31). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use segmentation grooves as taught by Webster on the elongate body of Yates, so that the length can not only be increased as taught by Yates, but can also be shortened as needed as taught by Webster, in order to accommodate objects being hung that are not as wide, so that the supporting mount strip is not visible when the object is hung. Since there are a plurality of segmentation grooves along the length of the elongate body (Webster Figure 1), and a plurality of magnet housings along the length of the elongate body (Yates Figure 1b), 

Regarding Claim 15, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 14, and Webster further teaches comprising a second segmentation 15groove (plurality of grooves 7; Figure 1) between the top edge and the bottom edge of the elongate body, wherein the second segmentation groove is located between the other of the first or the second ends of the elongate body and the two magnet housings so that the two magnet housings are positioned between the segmentation groove and the second segmentation groove (since there are a plurality of segmentation grooves along the length of the elongate body (Webster Figure 1), and a plurality of magnet housings along the length of the elongate body (Yates Figure 1b), there would be at least one segmentation groove located between a second end of the body and two of the magnet housings.

Regarding Claim 18, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 14. While Yates teaches “mounting” the elongate body (page 24, ln 35-36), Yates does not specifically teach wherein the elongate body is further comprised of a plurality of mounting points.  However, Webster teaches a plurality of mounting points (6; Figure 1; page 2, col 1, ln 20-23) for mounting the elongate body. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use mounting points as taught by Webster on the body of Yates since mounting apertures are well-known features for 
	
5Regarding Claim 20, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 14, and Webster further teaches wherein the segmentation groove (7) is an elongate channel in the back face of the elongate body (see Figures 1 and 2).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yates and Webster, and further in view of US 2008/0187393 (Nellessen) and US 2020/0316485 to Haughey et al. (hereinafter ‘Haughey’).

Regarding Claims 6, 7, 16 and 17, as best understood, Yates and Webster combined teach the modular panel mount strip of claims 1 and 15, and Yates further teaches wherein the magnet housing(s) is comprised of an aperture defined by an annular wall (see Figure 1c wherein the magnet is located within the aperture), and the magnet is annular in shape (circular like the Applicant’s), but do not specifically teach wherein the annular housing wall is sloped; at least two retention tabs on opposing ends of the housing wall, or that the magnet has sloped sides that correspond to the annular, sloped housing wall of the magnet housing; and is retained within the magnet housing by the at least two retention tabs.  
However, Nellessen, teaches various magnet shapes and teaches an annular housing (11; Figure 7a) with sloped housing walls (17) that receives an annular magnet (10) with .
	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yates and Webster, and further in view of US 9,709,215 to Yoo et al. (hereinafter ‘Yoo’).

30 	Regarding Claim 19, as best understood, Yates and Webster combined teach the modular panel mount strip of claim 18, and Webster teaches wherein: the mounting points (6) are through-holes, wherein14U.S. Nonprovisional Patent ApplicationAttorney Ref. NSS000 1 USUl the plurality of mounting points are positioned in a row along a length of the elongate body (Figure 1) along a top portion of the front and back face. Webster does not specifically teach a second row of mounting points along a .
	

Allowable Subject Matter
Claims 9, 10, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form. The prior art listed includes several magnetic mounting strips, including US 8,272,506 and US2004/0238466 that also have interlocking features at the ends thereof.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632